Beatty, C. J., concurring.
I concur. Section 1321 of the Penal Code is as follows: “ The rules for determining the competency of witnesses in civil actions are applicable also to criminal actions and proceedings, except as otherwise provided in this code.”
What, then, are the rules for determining the competency of witnesses in civil actions?
The general rule is prescribed in section 1879 of the Code of Civil Procedure, as follows:
“ Sec. 1879. All persons, without exception, otherwise than is specified in the next two sections, who, having organs of sense, can perceive, and, perceiving, can make known their perceptions to others, may be witnesses. Therefore, neither parties nor other persons who have an interest in the event of an action or proceeding are excluded; nor those who have been convicted of crime; nor persons on account of their opinions on matters of religious belief; although in every case *93the credibility of the witness may be drawn in question, as provided in section 1847.”
This, then, is the rule: that all persons, without exception, otherwise than is specified in the next two sections, may be witnesses, and the only question is to determine what is otherwise specified in those sections, which read as follows:
“ Sec. 1880. The following persons cannot be witnesses: 1. Those who are of unsound mind at the time of their production for examination; 2. Children under ten years of age, who appear incapable of receiving just impressions of the facts respecting which they are examined, or of relating them truly; 3. Parties or assignors of parties to an action or proceeding, or persons in whose behalf an action or proceeding is prosecuted, against an executor or administrator upon a claim, or demand against the estate of a deceased person, as to any matter of fact occurring before the death of such deceased person.”
“ Sec. 1881. There are particular relations in which it is the policy of the law to encourage confidence, and to preserve it inviolate; therefore, a person cannot be examined as a witness in the following cases: 1. A husband cannot be examined for or against his wife, without her consent, nor a wife for or against her husband, without his consent; nor can either, during the marriage or afterward, be, without the consent of the other, examined as to any communication made by one to the other during the marriage; but this exception does not apply to a civil action or proceeding by one against the other, nor to a criminal action or proceeding for a crime committed by one against the other; 2. An attorney cannot, without the consent of his client, be examined as to any communication made by the client to him, or his advice given thereon in the course of professional employment; 3. A clergyman or priest cannot, without the consent of the person making the confession, be examined as to any confession made to him in his professional character in the course of discipline enjoined *94by the church to which he belongs; 4. A licensed physician or surgeon cannot, without the consent of his patient, be examined in a civil action as to any information acquired in attending the patient which was necessary to enable him to prescribe or act for the patient; 5. A public officer cannot be examined as to any communications made to him in official confidence, when the public interests would suffer by the disclosure.”
Obviously, section 1880 has no bearing on the question of the admissibility of Dr. Johnson’s testimony, and the only provision of the following section that bears directly upon it is that contained in subdivision 4, which, by its express terms, is limited to civil actions.
Such, then, is the rule, and such its limitation, as to physicians and surgeons. Except in civil actions they may be examined as to information acquired in attending a patient.
The construction contended for by respondent would simply eliminate from the statute the words “ in a civil action” which the legislature has ex industria made applicable to the privileges of a physician or surgeon, as is evident- from the fact that they are omitted in the clauses relating to attorneys, clergymen, or priests, public officers, and persons sustaining marital relations to the parties.
This construction of the statute is not only sustained by the plainest rules of construction, but accords with the common law, and with the interests of truth and justice.
Van Fleet, J., concurred.